Main 8-K [issuer8k.htm]

EXHIBIT 10.1































AGREEMENT AND PLAN OF MERGER







by and among




DOCUCON INCORPORATED,




DOCUCON ACQUISITIONS CORP.




and




My EDGAR Inc.







dated as of




December 13, 2007











--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page




ARTICLE I.

DEFINITIONS




ARTICLE II.

MERGER




Section 2.01

The Merger

  

Section 2.02

Effective Time

Section 2.03

Closing

Section 2.04

Effect of the Merger




ARTICLE III.

EFFECT ON THE CAPITAL STOCK




Section 3.01

Conversion of Capital Stock

Section 3.02

Issuance of Merger Consideration




ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




Section 4.01

Organization, Good Standing and Authority

Section 4.02

Certificate of Incorporation; By-laws; Minute Books

Section 4.03

Due Authorization; Execution and Delivery

Section 4.04

Title to Shares; Capitalization, etc.

Section 4.05

Subsidiaries

Section 4.06

SEC Reports; Financial Statements

Section 4.07

Liabilities

Section 4.08

Absence of Certain Changes

Section 4.09

Consents; No Conflict

Section 4.10

Issuance of Shares

Section 4.11

Contracts

Section 4.12

Real Property

Section 4.13

Assets

Section 4.14

Governmental Approvals and Authorizations and Compliance with Laws

Section 4.15

Tax Matters

Section 4.16

Litigation

Section 4.17

Intellectual Property

Section 4.18

Employees; Labor Matters, etc.

Section 4.19

Employee Benefit Plans

Section 4.20

Affiliate Transactions

Section 4.21

Insurance

Section 4.22

Environmental Matters

Section 4.23

Registration Rights

Section 4.24

Internal Accounting Controls

Section 4.25

Sarbanes-Oxley Act

Section 4.26

Application of Takeover Protections

Section 4.27

No Prior Activities

Section 4.28

Brokerage and Finder’s Fee

Section 4.29

Other Information




ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




Section 5.01

Organization, Good Standing and Authority

Section 5.02

Due Authorization

Section 5.03

Consents; No Conflict

  

Section 5.04

Brokerage and Finder’s Fee





i







--------------------------------------------------------------------------------

Section 5.05

No Litigation

Section 5.06

Compliance with Laws




ARTICLE VI.

COVENANTS




Section 6.01

Information Prior to Closing

Section 6.02

Conduct of Business Prior to Closing

Section 6.03

Third-Party Consents

Section 6.04

Publicity

Section 6.05

Consummation of the Transactions

Section 6.06

Further Assurances; Filings




ARTICLE VII.

ADDITIONAL AGREEMENTS




Section 7.01

Expenses

Section 7.02

Survival of Representations and Warranties

Section 7.03

Certain Tax Matters

Section 7.04

Resignations; Officers and Directors




ARTICLE VIII.

MISCELLANEOUS




Section 8.01

Notices

Section 8.02

Parties in Interest

Section 8.03

No Third Party Beneficiaries

Section 8.04

Governing Law; Waiver of Jury Trial

Section 8.05

Submissions to Jurisdiction

Section 8.06

Assignment

Section 8.07

Amendment; Waivers, etc.

Section 8.08

Severability

Section 8.09

Headings

Section 8.10

Entire Agreement

Section 8.11

Construction

Section 8.12

Counterparts




SCHEDULES




Schedule 4.01

Organization and Foreign Qualifications

Schedule 4.04

Capital Stock, Options and Warrants and Anti-Dilution Provisions

Schedule 4.05

Owned Interests

Schedule 4.07

Liabilities

Schedule 4.08

Material Changes

Schedule 4.09

Consents and Conflicts

Schedule 4.11

Material Contracts

Schedule 4.12

Leased Premises

Schedule 4.13

Assets

Schedule 4.16

Litigation

Schedule 4.17

Owned and Licensed Intellectual Properties

Schedule 4.18(a)

Directors, Officers and Employees

Schedule 4.18(b)

Employment Agreements





ii







--------------------------------------------------------------------------------

Schedule 4.20

Affiliate Transactions

Schedule 4.21

Insurance

Schedule 4.23

Registration Rights

Schedule 5.03

Company Consents and Conflicts

Schedule 7.01

Expenses








iii







--------------------------------------------------------------------------------

This AGREEMENT AND PLAN OF MERGER, dated as of December 13, 2007 (this
“Agreement”), is entered into by and among DOCUCON INCORPORATED, a Delaware
corporation (the “Parent”), DOCUCON ACQUISITIONS CORP., a Delaware corporation
and a wholly owned subsidiary of the Parent (“Merger Sub”) and MY EDGAR, INC., a
Florida corporation (the “Company”).  Each of the parties to this Agreement is
referred to herein individually as a “Party” and any two or more of them, as the
“Parties”.




W I T N E S S E T H:




WHEREAS, the respective Boards of Directors of the Parent, Merger Sub and the
Company have determined that it is in the best interests of each such
corporation and its respective shareholders, and declared it advisable, to enter
into this Agreement providing for the merger of Merger Sub with and into the
Company, with the Company as the surviving corporation (the “Merger”) upon the
terms and subject to the conditions set forth herein; and

WHEREAS, it the intention of the Parties that the Merger shall qualify as a
tax-free reorganization under Section 368(a) of the Internal Revenue Code of
1986, as amended (the “Code”); and the issuance of the shares of capital stock
in connection with the Merger shall qualify as a transaction in securities
exempt from registration or qualification under the Securities Act of 1933,
amended (the “1933 Act”), and under the applicable securities laws of the states
or jurisdictions where the shareholders reside.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:




ARTICLE I.




DEFINITIONS




For purposes of this Agreement, the following words and phrases have the
following meanings:

“1933 Act” is defined in the preamble to this Agreement.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Action” is defined in Section 4.16.

“Affiliate” of a Person means a Person that directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person.  

“Affiliate Transactions” is defined in Section 4.20.

“Applicable Law” means all applicable provisions of all (a) constitutions,
treaties, statutes, laws (including, but not limited to, the common law), rules,
regulations, ordinances, codes or orders of any Governmental Authority and (b)
orders, decisions, injunctions, judgments, awards and decrees or consents of or
agreements with any Governmental Authority.

“Assets” means all rights, titles and interest in, to and under all of the
properties, assets, rights, claims and contracts of every kind, character and
description owned or held by the Parent or Merger Sub whether real, personal or
mixed, tangible or intangible (including goodwill), and whether now owned or
hereafter acquired, including, without limitation, all assets reflected on the
[September 30] Balance Sheet, as the same may exist on the Closing Date.

 “Business Days” means any day except a Saturday, Sunday or any other day on
which banks are required or authorized to be closed in New York, New York.





1







--------------------------------------------------------------------------------

“Capital Stock” means (a) with  respect to any Person that is a corporation,
 any and all  shares,  interests,  participations, rights or other equivalents
(however designated) of corporate stock and (b) with respect to any other
Person, any and all partnership or other equity interests of such Person.

“Certificate of Merger” is defined in Section 2.02.

“Closing” is defined in Section 2.03.

“Closing Date” is defined in Section 2.03.

“Code” is defined in the Preamble to this Agreement.

“Company” is defined in the preamble to this Agreement.

“Company Common Stock” means the Common Stock of the Company, par value $0.0001
per share.

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract, as trustee or executor, or
otherwise.

“Effective Time” is defined in Section 2.02.

“Employees” means, collectively, each individual employed by Parent or any of
its Subsidiaries and the beneficiaries and dependents of such individual.

“Environmental Law” means any foreign, federal, state or local law, statute,
regulation, rule, ordinance, decree, or any other requirement of law (including
common law) regulating or relating to the protection of human health and safety
or the environment, including, but not limited to, laws relating to releases or
threatened releases of Hazardous Materials into the environment.

 “Financial Statements” are defined in Section 4.06.

“GAAP” is defined in Section 4.06.

“GCL” means the General Corporation Law of the State of Delaware.

“Governmental Approvals” is defined in Section 4.14.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, but not limited to, any government authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States, or any political subdivision thereof, and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.

“Hazardous Materials” means any substance or material that is classified or
regulated as “hazardous” or “toxic” pursuant to any Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls, petroleum
products or by-products, and urea-formaldehyde insulation.

“Income Taxes” means any Taxes imposed on the privilege of doing business in any
jurisdiction, any franchise Taxes and any Taxes based on or measured by gain,
income, profits, gross earnings or receipts, net worth, capital, stock or
similar items.

“Intellectual Property” means United States and foreign trademarks, service
marks, trade names, trade dress, copyrights, and similar rights, including
registrations and applications to register or renew the registration of any of
the foregoing, United States and foreign letters patent and patent applications,
and inventions, processes,





2







--------------------------------------------------------------------------------

designs, formulae, trade secrets, know-how, confidential information, computer
software, Internet domain names, data and documentation, and all similar
intellectual property rights, tangible embodiments of any of the foregoing (in
any medium including electronic media), and licenses of any of the foregoing.

“Intellectual Property Licenses” is defined in Section 4.17(a).

“IRS” means the Internal Revenue Service.

“Balance Sheet” means the balance sheet contained in the Financial Statements as
of September 30, 2007.

“Knowledge” a Party will be deem to have “Knowledge” (a) if any officer of such
Party is actually aware of such fact or matter or (b) if any officer of such
Party upon the exercise of due inquiry would be expected to be aware of such
fact or matter. For purposes of the representations and warranties contained in
Section 4 hereof, from the period beginning on September 1, 2007 through the
date hereof, “Knowledge” shall include Brian Balbirnie and shall exclude Robert
Schwartz.   

“Leased Premises” is defined in Section 4.12.

“Lien” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer (other than restrictions imposed by applicable federal or state
securities laws), receipt of income, or exercise of any other attribute of
ownership.

“Material Adverse Change” or “Material Adverse Effect” means any act,
circumstance or event that is material and adverse to (a) the financial
condition or results of operations of the Parent and its Subsidiaries, taken as
a whole, (b) the validity or enforceability of this Agreement or (c) the ability
of the Parent or Merger Sub to perform its obligations hereunder, other than any
effect, circumstance or change resulting from (i) general economic or political
conditions, events, circumstances or developments or changes therein, (ii) the
public announcement of this Agreement and the transactions contemplated hereby,
including any (A) actions of competitors, (B) actions taken by or losses of
employees or (C) delays or cancellations of orders for products or services;
(iii) the performance by the Parent or Merger Sub of its obligations pursuant to
this Agreement; (iv) any changes in Applicable Laws or any accounting
regulations or principles; or (v) any acts of God, war (whether or not declared)
or terrorism, except to the extent such event has a disproportionate effect on
the Parent or Merger Sub.

“Material Contracts” is defined in Section 4.11(a).

“Merger” is defined in the preamble to this Agreement.

“Merger Consideration” is defined in Section 3.01(b).

“Merger Sub” is defined in the preamble to this Agreement.

“Merger Sub Common Stock” means the Common Stock of Merger Sub, par value
$[0.0001] per share.

“Owned Intellectual Property” is defined in Section 4.17(a).

“Parent” is defined in the preamble to this Agreement.

“Parent Common Stock” means the Common Stock of the Parent, without par value.

“Party” or “Parties” is defined in the preamble to this Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, associations, trust or other entity or organization, including a
Governmental Authority.





3







--------------------------------------------------------------------------------

“Real Property Leases” is defined in Section 4.12.

“Returns” means any returns, reports, declarations or forms required to be filed
with any Governmental Authority.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” is defined in Section 4.06.

“Shares” means the shares of Parent Common Stock to be issued as the Merger
Consideration in exchange for the outstanding shares of the Company Common
Stock.

“Subsidiary” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

 “Surviving Corporation” is defined in Section 2.01.

“Tax” means any federal, state, local, foreign or other income, alternative,
minimum, accumulated earnings, personal holding company, franchise, capital
stock, net worth, capital, profits, windfall profits, gross receipts, value
added, sales (including, but not limited to, bulk sales), use, goods and
services, excise, customs duties, transfer, conveyance, mortgage, registration,
stamp, documentary, recording, premium, severance, environmental (including, but
not limited to, taxes under section 59A of the Code), real property, personal
property, ad valorem, intangibles, rent, occupancy, license, occupational,
employment, unemployment insurance, social security, disability, workers’
compensation, payroll, health care, utility, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof, including, but not limited to, all interest and penalties thereon and
additions thereto whether disputed or not.

“Tax Return” means any Return with respect to Taxes.

 “Transaction Documents” means this Agreement any other agreement, document,
instrument or certificate entered into or delivered, now or in the future by the
Parent, Merger Sub or the Company in connection with this Agreement or any of
the other Transaction Documents.

“Treasury Regulations” are the regulations prescribed under the Code.

ARTICLE II.




THE MERGER




Section 2.01

The Merger.  Subject to the provisions of this Agreement, at the Effective Time,
Merger Sub shall be merged with and into the Company, and the separate corporate
existence of Merger Sub shall cease and the Company shall be the surviving
corporation in the Merger (the “Surviving Corporation”).

Section 2.02

Effective Time.  Subject to the provisions of this Agreement, as early as
practicable on the Closing Date, the Company shall file a certificate of merger
(the “Certificate of Merger”) with the Secretary of State of the State of
Delaware, in such form as required by the GCL, and the Merger shall thereupon
become effective (the “Effective Time”).

Section 2.03

Closing.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place via teleconference, email and facsimile, on the date
of this Agreement or such other date as the Parties may mutually determine and
on which the Closing actually occurs (the “Closing Date”).





4







--------------------------------------------------------------------------------




Section 2.04

Effect of the Merger.  

(a)

At the Effective Time, (i) the Certificate of Incorporation of the Company in
effect immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Corporation; and (ii) the By-laws of the Company
in effect immediately prior to the Effective Time shall be the By-laws of the
Surviving Corporation.

(b)

At and after the Effective Time, title to all property, rights, privileges,
immunities, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation and all debts, liabilities and duties of the Company
and Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.

(c)

Immediately after the Effective Time, the members of the Board of Directors of
the Company shall be the directors of the Surviving Corporation.

(d)

Immediately after the Effective Time, the officers of the Company shall be the
officers of the Surviving Corporation.




ARTICLE III.

EFFECT ON THE CAPITAL STOCK

Section 3.01

Conversion of Capital Stock.  As of the Effective Time, by virtue of the Merger
and without any action on the part of the holders of any Capital Stock of the
Company or the Capital Stock of Merger Sub:

(a)

Capital Stock of Merger Sub.  Each issued and outstanding share of Merger Sub
Common Stock shall be converted into and become one fully paid and nonassessable
share of Common Stock of the Surviving Corporation.

(b)

Capital Stock of the Company.  Each issued and outstanding share of Company
Common Stock shall be converted into the right to receive one share of the
Parent Common Stock (the “Merger Consideration”).  Any shares of Company Common
Stock held as treasury shares shall be canceled and not be converted into the
right to receive any consideration.

Section 3.02

Issuance of Merger Consideration.  Upon surrender of a stock certificate
representing shares of Company Common Stock to the Parent following the
Effective Time, the holder of such shares shall be entitled to receive
immediately in exchange therefore, the Merger Consideration for each share of
Company Common Stock represented by such stock certificate.  

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

OF THE PARENT AND NEWCO

The Parent and Merger Sub hereby, jointly and severally, represent and warrant
to the Company:

Section 4.01

Organization, Good Standing and Authority.   Each of the Parent and Merger Sub
is duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Each of the Parent and Merger Sub is duly qualified to do
business as a foreign corporation in the jurisdictions set forth in Schedule
4.01.  The failure of the Parent or Merger Sub to qualify as a foreign
corporation in any jurisdiction in which it is not currently qualified would not
have a Material Adverse Effect.  Each of the Parent and Merger Sub has all
corporate power and authority to own the properties and assets owned by it, to
lease the properties and assets leased by it and to carry on the operation of
its business as it is now being conducted.





5







--------------------------------------------------------------------------------

Section 4.02

Certificate of Incorporation; By-laws; Minute Books.  True and complete copies
of the Certificate of Incorporation and By-laws (or comparable organizational
documents) of each of the Parent and Merger Sub, as amended to and including the
date hereof, have been delivered to the Company.  Neither the Parent nor Merger
Sub is in violation of any provision of its Certificate of Incorporation or is
in material violation of its By-laws.  

Section 4.03

Due Authorization, Execution and Delivery.  Each of the Parent and Merger Sub
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and each of the other
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement and each of the other Transaction Documents by each of the Parent and
Merger Sub and the consummation by it of the transactions contemplated hereunder
and thereunder have been duly authorized by all necessary action on the part of
the Parent and Merger Sub and no further consent or action is required by the
Parent or Merger Sub, their Boards of Directors or their shareholders in
connection therewith.  This Agreement and each of the other Transaction
Documents to which it is a party has been duly executed by the Parent and Merger
Sub, as the case may be, and constitutes the valid and binding obligation of
such Party enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

Section 4.04

Title to Shares; Capitalization, etc.  

(a)

The aggregate number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Parent (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Parent) is set forth in Schedule 4.04.  All outstanding
shares of capital stock of the Parent are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws.  No securities of the Parent are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as disclosed in
Schedule 4.04, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Capital
Stock of the Parent, or contracts, commitments, understandings or arrangements
by which the Parent or Merger Sub is or may become bound to issue additional
shares of Capital Stock of the Parent, or securities or rights convertible or
exchangeable into shares of Capital Stock of the Parent. There are no
outstanding contractual or other rights or obligations to or of the Parent to
repurchase, redeem or otherwise acquire any of its outstanding shares or other
equity interests or restricting the ability to vote or transfer such shares or
other equity interests.  Except as set forth in Schedule 4.04 and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Parent (or in any agreement providing
rights to security holders), and the issuance of the Shares will not obligate
the Parent to issue shares of Parent Common Stock or other securities to any
Person and will not result in a right of any holder of the Parent’s securities
to adjust the exercise, conversion, exchange or reset price under such
securities.  To the knowledge of the Parent, except as specifically disclosed in
its SEC Reports, no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the 1934 Act), or has the right to
acquire, by agreement with or by obligation binding upon the Parent, beneficial
ownership of in excess of 5% of the outstanding Parent Common Stock.

(b)

The Parent owns, beneficially and of record, all of the issued and outstanding
shares of Merger Sub Common Stock, free and clear of any Liens.  The issued and
outstanding shares of the Merger Sub and each of the Parent’s Subsidiaries have
been duly authorized and validly issued and are fully paid and nonassessable.  

Section 4.05

Subsidiaries.  The Parent does not have direct or indirect Subsidiaries other
than Merger Sub.  Except as disclosed on Schedule 4.05, neither Parent nor
Merger Sub owns, directly or indirectly, any shares of capital stock or other
equity interest (or any other interest convertible into an equity interest) in
any corporation, partnership, joint venture, association or other entity, and
has no commitment to contribute to the capital of, make loans to, or share in
the losses of, any Person.





6







--------------------------------------------------------------------------------

Section 4.06

SEC Reports; Financial Statements. The Parent has filed all reports required to
be filed by it under the 1933 Act and the 1934 Act, including pursuant to
Section 13(a) or 15(d) of the 1934 Act (the foregoing materials being
collectively referred to herein as the “SEC Reports”).  To the Parent’s
Knowledge, as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1933 Act and the 1934 Act and the
rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  To the Parent’s Knowledge, the financial
statements of the Parent included in the SEC Reports (the “Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such Financial Statements have been prepared in
accordance with the United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), (except
(i) as may be otherwise specified in such financial statements or the notes
thereto or (ii) in the case of unaudited interim statements, to the extent they
do not include footnotes or may be condensed or summary statements), and fairly
present  in all material respects the financial position of the Parent and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.    

Section 4.07

Liabilities.   To the Parent’s Knowledge, neither the Parent nor Merger Sub has
any liabilities or obligations of any nature, whether absolute, accrued,
contingent or otherwise and whether due or to become due, except (a) to the
extent reflected in, or reserved against on the face of the September 30 Balance
Sheet and (b) for liabilities and obligations that (i) have been incurred after
September 30, 2007 in the ordinary course of business consistent with past
practice, (ii) are disclosed on Schedule 4.07 or (iii) individually and in the
aggregate would not be reasonably expected to have a Material Adverse Effect.

Section 4.08

Absence of Certain Changes.  Except as set forth on Schedule 4.08, since
September 30, 2007, (a) the Parent has operated their business only in the
ordinary course consistent with past practices in all material respects, (b)
nothing has occurred which has had or would reasonably be expected to have a
Material Adverse Effect and (c) the Parent has not (i) altered its method of
accounting, (ii) declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock or (iii) issued any equity
securities.  

Section 4.09

Consents; No Conflict.   Except as set forth in Schedule 4.09, (a) neither
Parent nor Merger Sub is required to obtain the consent, authorization or
approval of, or to submit any notice, report or other filing with, any
Governmental Authority or other third party or to obtain any permit, license or
franchise as a condition to the consummation of this Agreement by the Parent and
Merger Sub, which, if not obtained, would reasonably expected to have a Material
Adverse Effect and (b) the execution and delivery of this Agreement by the
Parent and Merger Sub and the consummation of the transactions contemplated
hereby will not conflict with, result in the termination of, contravene or
constitute a default under, or be an event which with the giving of notice or
passage of time or both will become a default under, or give to others any
rights of termination or cancellation of, or accelerate the performance required
by or maturity of, or result in the creation of any Lien or loss of any rights
pursuant to any of the terms, conditions or provisions of or under, any (i)
Applicable Law, (ii) the Certificate of Incorporation or By-laws of the Parent
or  Merger Sub, or (iii) any indenture, mortgage, deed of trust, note, bond,
franchise, lease, contract, agreement, or other instrument binding upon the
Parent or Merger Sub, or to which the property of the Parent or Merger Sub is
subject.

Section 4.10

Issuance of the Shares.  The Shares have been duly authorized and when issued in
accordance with the terms of this Agreement will be, validly issued, fully paid
and nonassessable, and free and clear of all Liens and charges and shall not be
subject to preemptive or similar rights.  

Section 4.11

Contracts.  

(a)

Schedule 4.11 contains a list of all contracts, agreements, licenses and leases
or commitments therefore to which the Parent or Merger Sub is a party or by
which any of the Assets are bound (such contracts, agreements, licenses, leases
and commitments so listed on Schedule 4.11, are collectively, the “Material
Contracts”).





7







--------------------------------------------------------------------------------

(b)

The Parent has delivered to the Company complete and correct copies of all
written Material Contracts listed on Schedule 4.11, and a complete and correct
description of all of the material terms of all oral Material Contracts listed
on Schedule 4.11, in each case together with a complete and correct copy or
description, as the case may be, of all amendments thereto.

(c)

Neither Parent nor Merger Sub is in default, or alleged to be in default, under
any such Material Contract, and, to the Knowledge of the Parent, there exists no
event, condition or occurrence which, after notice or lapse of time, or both,
would constitute such a default.  All such Material Contracts are valid, in full
force and effect and enforceable against the parties thereto in accordance with
their respective terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

Section 4.12

Real Property.   Neither Parent nor Merger Sub owns any real property.  Schedule
4.12 lists all real property leased by the Parent or Merger Sub (the “Leased
Premises”; the leases relating to the Leased Premises, collectively, the “Real
Property Leases”).  Except for the Leased Premises, no real property is used or
occupied by the Parent or Merger Sub.  The Parent and its Subsidiaries have the
exclusive right to use and occupy the Leased Premises and enjoy peaceful and
undisturbed possession of the Leased Premises.

Section 4.13

Assets.  Except as set forth in Schedule 4.13, the Parent and its Subsidiaries
are the owners of and have good and marketable title to, or have legally
sufficient rights to use, all of the Assets, free and clear of all Liens.

Section 4.14

Governmental Approvals and Authorizations and Compliance with Laws.  Except as
would not reasonably be expected to have a Material Adverse Effect, (a) all
approvals, permits, qualifications, authorizations, franchises, consents,
orders, registrations or other approvals (collectively, the “Governmental
Approvals”) of all Governmental Authorities which are required in order to
permit the Parent and its Subsidiaries to operate their business as presently
conducted have been obtained and are in full force and effect; (b) there has
been no material violation, cancellation, suspension, revocation or default of
any Governmental Approval or any notice of violation, cancellations, suspicion,
revocation, default or dispute affecting any Governmental Approval, and, to the
Knowledge of the Parent, no basis exists for any such action, including, without
limitation, as a result of the consummation of the transactions contemplated by
this Agreement or any of the other Transaction Documents; and (c) Neither Parent
nor Merger Sub is in conflict with or in violation or breach of or default under
(and, to the Knowledge of the Parent, there exists no event that, with notice or
passage of time or both, would constitute a conflict, violation, breach or
default with, of or under) any Applicable Law.

Section 4.15

Tax Matters.  Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:

(a)

 (i) Except as outlined in Schedule 4.15, since January 1, 1999, the Parent has
duly and timely filed all Tax Returns that it was required to file, (ii) all
such Tax Returns were correct and complete in all material respects, and (iii)
Neither Parent nor Merger Sub is currently the beneficiary of any extension of
time within which to file any Tax Return;

(b)

(i) all Taxes that are due and payable by the Parent or chargeable as a Lien
upon its assets (whether or not shown on any Tax Return) have been duly and
timely paid or accrued on the Financial Statements, and (ii) each of the Parent
and Merger Sub has complied in all material respects with Applicable Law
relating to the reporting, payment and withholding of Taxes in connection with
amounts paid to their employees, creditors, independent contractors or other
third parties and has, within the time and in the manner prescribed by law,
withheld from such amounts and timely paid over to the proper Governmental
Authorities all such amounts required to be so withheld and paid over under
Applicable Law;

(c)

there has been no claim or issue (other than a claim or issue that has been
finally settled) concerning any liability for Taxes payable by the Parent or
Merger Sub either (i) asserted, raised or threatened by any Governmental
Authority in writing or (ii) as to which the Parent has Knowledge;








8







--------------------------------------------------------------------------------

(d)

Neither Parent nor Merger Sub has (i) waived any statute of limitations, (ii)
agreed to any extension of the period for assessment or collection or (iii)
executed or filed any power of attorney with respect to any Taxes, which waiver,
agreement or power of attorney is currently in force;

(e)

no Income Tax Returns and Employment Tax Returns filed by the Parent or Merger
Sub are currently the subject of audit; and

(f)

Neither Parent nor Merger Sub is a party or bound by or has any obligation under
Tax allocation, sharing, indemnity or similar agreement or arrangement, and
neither Parent nor Merger Sub (i) is and has been a member of any group of
companies filing a consolidate, combined or unitary Income Tax Return or (ii)
has any liability for the Taxes of any person under section 1.1502-6 of the
Treasury Regulations (or any similar provision of state, local or foreign law);
as a transferee, successor, indemnitor or guarantor; by contract or otherwise.

Section 4.16

Litigation.  Except as set forth in Schedule 4.16, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
Knowledge of the Parent, threatened against or affecting the Parent, any of its
Subsidiary, any of their officers or directors in their capacities as such or
any of the Assets before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (individually, an “Action”) which could, if there were an unfavorable
decision, individually or in the aggregate, have or result in a Material Adverse
Effect.  Within the past five years, none of the Parent, any of its Subsidiaries
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
Knowledge of the Parent, there is not pending or contemplated, any investigation
by the SEC involving the Parent or any current or former director or officer of
the Parent.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Parent.

Section 4.17

Intellectual Property.  

(a)

Schedule 4.17(a) sets forth a complete and correct list of all Intellectual
Property that is owned by the Parent or Merger Sub (the “Owned Intellectual
Property”), except for any such Owned Intellectual Property that does not
constitute an issued patent or pending patent application, a trademark
registration or pending trademark application or a registered copyright and is
not otherwise material to the conduct of their business.  Schedule 4.17(a) also
sets forth a complete and correct list of all material written or oral licenses
and arrangements (i) pursuant to which the use by any Person of Intellectual
Property is permitted by the Parent and (ii) pursuant to which the use by the
Parent or Merger Sub of Intellectual Property is permitted by any Person
(collectively, the “Intellectual Property Licenses”).  The Owned Intellectual
Property and the Intellectual Property subject to the Intellectual Property
Licenses constitute all Intellectual Property used or held for use in
connection, with necessary for the conduct of, or otherwise material to the
business of the Parent and its Subsidiaries.  Immediately after the Closing, the
Parent and its Subsidiaries will have the right to use all Intellectual Property
that is subject to an Intellectual Property License and will own all Owned
Intellectual Property, free from any Liens.

(b)

To the Knowledge of the Parent, the conduct of its business does not infringe
the rights of any Person in respect of any Intellectual Property.  None of the
Owned Intellectual Property is being infringed by third parties.  There is no
claim or demand of any Person pertaining to, or any proceeding which is pending
or, to the Knowledge of the Parent threatened, that challenges the rights of the
Parent or Merger Sub in respect of any Owned Intellectual Property or
Intellectual Property License.  

Section 4.18

Employees; Labor Matters, etc.  

(a)

Schedule 4.18(a) sets forth a true and complete list of the name, title, annual
salary or wage rate or other compensation, and vacation and fringe benefits of
each and every of director, officer and employee of the Parent or Merger Sub.  

(b)

Schedule 4.18(b) sets forth a true and complete list of every employment
agreement of the Parent or Merger Sub now in effect or which the Parent or
Merger Sub has or might have any obligation, or any understanding between the
Parent or Merger Sub and any Employee concerning the terms of such Employee’s
employment.  





9







--------------------------------------------------------------------------------

(c)

Except as would not reasonably expected to have a Material Adverse Effect, the
Parent and each of its Subsidiaries have complied with all Applicable Laws
pertaining to the employment or termination of employment of their Employees,
including, without limitation, to the extent applicable, the National Labor
Relations Acts, as amended, Title VII of the Civil Rights Act of 1991, as
amended, the Occupational Safety and Health Act, Executive Order 11246, the Fair
Labor Standard Act of 1973, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, as amended, and all other such Applicable Laws
relating to labor relations, equal employment opportunities, fair employment
practices, prohibited discrimination or distinction and other similar employment
activities.

Section 4.19

Employee Benefit Plans.  Neither Parent nor Merger Sub has any employee benefit
plans.

Section 4.20

Affiliate Transactions.  Except as set forth on Schedule 4.20, to the Knowledge
of the Parent, no officer, director, employee or “associate” (as such term is
defined in Rule 12b-2 promulgated under the 1934 Act) of the Parent or Merger
Sub, or any other Affiliate of any of the foregoing is a party to any
transaction with the Parent or Merger Sub (other than compensation paid as part
of an employment relationship for services rendered), including any contract,
agreement, or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, employee or such associate,
or to the Knowledge of the Parent, any entity in which any officer, director,
employee or such associate has a substantial interest or is an officer,
director, trustee or partner (collectively, the “Affiliate Transactions”).

Section 4.21

Insurance.  Schedule 4.21 contains a list of all material insurance policies or
self-insurance agreements held or maintained by the Parent or Merger Sub.  Such
policies and agreements are in full force and effect and all premiums due
thereon have been timely paid .  The Parent has no Knowledge of any
misrepresentation or misstatement in or in connection with the application for
any insurance policy shown in Schedule 4.21 , and no notice of cancellation or
rescission of any such policy has been received by the Parent or Merger Sub.  

Section 4.22

Environmental Matters.  

(a)

(i) Each of the Parent and its Subsidiaries is in compliance with all applicable
Environmental Laws pertaining to the Assets and the use and ownership thereof,
and to its businesses and operations, and (ii) neither Parent nor Merger Sub has
received notice that it is in violation of any applicable Environmental Law
relating to any of its Assets or the use or ownership thereof, or to its
businesses and operations;

(b)

each of the Parent and its Subsidiaries is in possession of, and in material
compliance with, all permits and authorizations required pursuant to any
applicable Environmental Law;

(c)

neither Parent nor Merger Sub has caused or taken any action that will result
in, and neither Parent nor Merger Sub is subject to, any liability or obligation
relating to (i) the environmental conditions on, under or about the Leased
Premises, including, without limitation, the air, soil and groundwater
conditions at such or (ii) the use, management, handling, transport, treatment,
generation, storage, disposal, discharge, emission or release of any Hazardous
Materials;

(d)

neither Parent nor Merger Sub is subject to any outstanding order by a
Governmental Authority, or contractual or other obligation with, any Person in
respect of which the Parent or Merger Sub may be required to incur costs arising
from the release or threatened release of a Hazardous Material.  Neither Parent
nor Merger Sub has entered into any contractual or other obligation (including
indemnification obligation) with any Person pursuant to which it has assumed
responsibility, either directly or indirectly, for the remediation of any
condition arising from or relating to the release or threatened release of
Hazardous Materials.

Section 4.23

Registration Rights.  Except as described in Schedule 4.23, the Parent has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Parent registered with the
SEC or any other governmental authority that have not been satisfied or waived.





10







--------------------------------------------------------------------------------




Section 4.24

Internal Accounting Controls.  As certified by the Parent’s independent public
accountants,the Parent and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific authorization
and (d) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

Section 4.25

Sarbanes-Oxley Act.  The Parent is in compliance in all material respects with
applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable rules
and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

Section 4.26

Application of Takeover Protections.  There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Parent’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable as a result of the
Parent and the Company fulfilling their obligations or exercising their rights
under this Agreement and the other Transaction Documents, including without
limitation the issuance of the Shares or the Company’s shareholders’ ownership
of the Shares.

Section 4.27

No Prior Activities.  Merger Sub was formed solely for the purpose of engaging
in the transactions contemplated hereby, and has not conducted any business
activities.

Section 4.28

Brokerage and Finder’s Fee.  Except for Schwartz Heslin group, who will receive
106,650 shares of Parent Common Stock as compensation for costs incurred,
neither the Parent nor Merger Sub has incurred any liability to any broker,
finder or agent for any fees, commissions or similar compensation with respect
to the transactions contemplated by this Agreement.

Section 4.29

Other Information.  Neither this Agreement nor any of the documents or other
information made available to the Company or its Affiliates, attorneys,
accountants, agents or representatives pursuant hereto or in connection with the
Company’s due diligence review of the Parent and its Subsidiaries or the
transactions contemplated hereby contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein not misleading.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY




The Company hereby represents and warrants to the Parent and Merger Sub:




Section 5.01

Organization, Good Standing and Authority.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. Basssett Press, Inc., a Delaware corporation, is the Company’s only
Subsidiary and is duly organized, validly existing and in good standing under
the laws of the State of Delaware.  The Company has all corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated herein.  

Section 5.02

Due Authorization.  The execution of this Agreement by the Company and the
performance by the Company of the transactions contemplated herein have been
duly authorized by all necessary corporate or other action of the Company, and
this Agreement constitutes and each of the other Transaction Document to which
the Company is a party, will constitute when so executed and delivered, a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, or





11







--------------------------------------------------------------------------------

similar laws relating to, or affecting generally the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

Section 5.03

Consents; No Conflict.  Except as set forth in Schedule 5.03, the Company is not
required to obtain the consent, authorization or approval of, or to submit any
notice, report or other filing with, any Governmental Authority or other third
party, or to obtain any permit, license or franchise as a condition to the
consummation of this Agreement by the Company, which, if not obtained, would
have an adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated herein will not conflict with, result in the termination of,
contravene or constitute a default under, or be an event which with the giving
of notice or passage of time or both will become a default under, or give to
others any rights of termination or cancellation of, or accelerate the
performance required by or maturity of, or result in the creation of any Lien or
loss of any rights pursuant to any of the terms, conditions or provisions of or
under (a) any Applicable Law, or (b) the Certificate of Incorporation or By-Laws
of the Company.  

Section 5.04

Title to Shares; Capitalization, etc.  The aggregate number of shares and type
of all authorized, issued and outstanding capital stock, options and other
securities of the Company and Merger Sub is set forth in Schedule 5.04.  All
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable and have been issued in compliance with all
applicable securities laws.  Except as disclosed in Schedule 5.04, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Capital Stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Capital Stock of the Company.

Section 5.05

Brokerage and Finder’s Fee.   The Company  has not incurred any liability to any
broker, finder or agent for any fees, commissions or similar compensation with
respect to the transactions contemplated by this Agreement.

Section 5.06

No Litigation.  There is no suit, equitable or legal, condemnation, eminent
domain, administrative, arbitration or other proceeding pending, or, to the
Knowledge of the Company threatened, against or affecting the Company or any of
its assets which would reasonably be expected to have a material adverse effect
on (a) the financial condition, or results of operations of the Company, (b) the
validity or enforceability of this Agreement or (c) the ability of the Company
to perform its obligations hereunder.

Section 5.07

Compliance with Laws.  The Company is not in conflict with or in violation or
breach of or default under (and, to the Knowledge of the Company, there exists
no event that, with notice or passage of time or both, would constitute a
conflict, violation, breach or default with, of or under) any Applicable Law or
any of its permits, licenses, authorizations, exemptions, orders, consents,
approvals of franchises from Governmental Authorities.




ARTICLE VI.

COVENANTS

Section 6.01

Third-Party Consents.  The Parent will, and will cause each of its Subsidiaries
to, make all filings and use reasonable best efforts to obtain the consent of
all third parties and Governmental Authorities required to be obtained or made
in connection with the transactions contemplated by this Agreement.

Section 6.02

Publicity.  The Parties agree that no public announcement or disclosure of the
proposed Merger or of any of the terms and conditions set forth herein shall be
made without the consent of both Parties except to the extent as may be required
by Applicable Law.





12







--------------------------------------------------------------------------------




Section 6.03

Consummation of the Transactions.  Subject to the terms and conditions herein
provided, each of the Parties hereto agrees to use their reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and to
cooperate with one another in connection with the foregoing, including using its
commercially reasonable efforts to defend all lawsuits or other legal
proceedings challenging this Agreement or the consummation of the transactions
contemplated hereby, to cause to be lifted or rescinded any injunction or
restraining order or other order adversely affecting the ability of the parties
to consummate the transactions contemplated hereby. and to effect all necessary
registrations and filings.

Section 6.04

Further Assurances; Filings.  

(a)

Each Party agrees to cooperate fully with the other Parties hereto and their
respective authorized representatives and to execute and deliver or cause to be
executed and delivered at all reasonable times and places such additional
instruments and documents as the other Party or Parties may reasonably request
for the purpose of carrying out the intent and purposes of this Agreement.

(b)

As promptly as practicable, the Parent, Merger Sub and the Company shall
properly prepare and file any filings required under any Federal, state, county,
local or municipal law relating to the transactions contemplated herein (the
“Filings”).  The Company and the Parent shall promptly notify the other of the
receipt of any comments on, or any request for amendments or supplements to, the
Filings by any governmental official and will supply the other with copies of
all correspondence with any appropriate governmental official, on the other
hand, with respect to the Filings.  

(c)

Following the Closing, the directors and officers of Parent shall use their best
efforts to file all Tax Returns required by law.  

ARTICLE VII.

ADDITIONAL AGREEMENTS

Section 7.01

Expenses.  Except as set forth on Schedule 7.01, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such cost or expenses.

Section 7.02

Survival of Representations and Warranties. The representations and warranties
of the Parties contained in this Agreement, or in any schedule, exhibit,
document, certificate or other instrument delivered by or on behalf of the
Parties pursuant to this Agreement shall survive the Closing for a period of
three (3) years.

Section 7.03

Certain Tax Matters.  Each of the Parties shall use reasonable best efforts to
cause the Merger to qualify as a tax-free reorganization under Section 368 of
the Code.  Each of the Parties shall characterize the Merger as a reorganization
for purposes of all Tax Returns.

Section 7.04

Resignations; Officers and Directors.  The Parent shall cause each of its
directors and officers to resign as of the Effective Time, and shall cause four
designees of the Company to be appointed as directors of the Parent.

ARTICLE VIII.

MISCELLANEOUS

Section 8.01

Notices.  Any notice or other communication required or permitted to be given
under this Agreement shall be sufficiently given if sent by express, certified
or registered mail, postage prepaid, or by an independent next business day
delivery service, or by telefax, addressed as follows:





13







--------------------------------------------------------------------------------




(a)

If to the Company or the Surviving Corporation, addressed to:




My EDGAR Inc.

201 Shannon Oaks Circle

Cary, NC 27511

Telephone: (919) 481-4000

Fax: (919) 481-6222

Attention: Brian R. Balbirnie




with a copy to:




Quick Law Group, PC

900 West Pearl St., Suite 300

Boulder, CO 80302

Telephone: (720) 259-3393

Fax: (303) 845-7315

Attention: Jeffrey M. Quick, Esq.




(b)

If to the Parent or Merger Sub, addressed to:




Docucon Incorporated

8 Airport Park Blvd.

Latham, New York 12110

Telephone: (518) 786-7733

Attention: Chief Executive Officer







or such other address(es) as the Company or Parent shall give notice to the
other by like means.  Any such notice or communication shall be deemed to have
been given (i) if by personal delivery or by next-day or overnight mail or
delivery, on the day received, (ii) if by certified or registered mail, on the
third day after the mailing thereof, or (iii) if by fax on the next day
following the day on which such fax was sent, provided, that a copy is also sent
by certified or registered mail or overnight mail or delivery.




Section 8.02

Parties in Interest.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, assigns,
heirs and legal representatives.

Section 8.03

No Third Party Beneficiaries.   Nothing in this Agreement shall confer any
rights upon any person or entity other than the parties hereto and their
respective heirs, successors and permitted assigns.

Section 8.04

Governing Law; Waiver of Jury Trial.  

(a)

This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of North Carolina.

(b)

Each Party acknowledges and agrees that any controversy which may arise under
this Agreement is likely to involve complicated and difficult issues, and
therefore each Party hereby irrevocably and unconditionally waives any right
such Party may have to a trial by jury in respect of any litigation directly or
indirectly arising out of or relating to this Agreement, or the breach,
termination or validity of this Agreement, or the transactions contemplated by
this Agreement.  Each party certifies and acknowledges that (i) no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver, (ii) each such party understands and has
considered the implications of this waiver, (iii) each such party makes this
waiver voluntarily, and (iv) each such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section.





14







--------------------------------------------------------------------------------




Section 8.05

Submission to Jurisdiction.    Each of the parties hereto submits to the
jurisdiction of any state or federal court sitting in Durham County, North
Carolina, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each Party also agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court.  Each of the Parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety, or other security that might be required of any other party with respect
thereto.

Section 8.06

Assignment.   This Agreement shall not be assignable or otherwise transferable
by any party hereto without the prior written consent of the other parties
hereto, and any purported assignment or other transfer without such consent
shall be void and unenforceable.

Section 8.07

Amendment; Waivers, etc.   No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.  Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.  Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privileged hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.  The rights and remedies herein provided are cumulative
and none is exclusive of any other, or of any rights or remedies that any party
may otherwise have at law or in equity.  

Section 8.08

Severability.  If any provision, including any phrase, sentence, clause, section
or subsection, of this Agreement is invalid, inoperative or unenforceable for
any reason, such provision shall be valid and enforceable to the fullest extent
permitted by law and such circumstances shall not have the effect of rendering
such provision in question invalid, inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.

Section 8.09

Headings.   The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

Section 8.10

Entire Agreement.  The Schedules and Exhibits hereto are hereby incorporated in
and form an integral part of this Agreement.  All understandings and agreements
between the parties are merged into this Agreement, which fully and completely
expresses their agreement and supersedes any prior agreement or understanding
relating to the subject matter hereof.

Section 8.11

Construction.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

Section 8.12

Counterparts.   This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one instrument.  A signature of a party
delivered by telecopy or other electronic communication shall constitute an
original signature of such party.

[signature page follows]





15







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be duly executed as of the date first above written.


 

 

DOCUCON INCORPORATED

 

 

 

 

 

 

By:

/s/ Robert W. Schwartz

 

 

Name:

Robert W. Schwartz

 

 

Title:

Chief Executive Officer

 




 

 

DOCUCON ACQUISITIONS CORP.

 

 

 

 

 

 

By:

/s/ Robert W. Schwartz

 

 

Name:

Robert W. Schwartz

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 




 

 

MY EDGAR, INC.

 

 

 

 

 

 

By:

/s/ Brian R. Balbirnie

 

 

Name:

Brian R. Balbirnie

 

 

Title:

Chief Executive Officer

 








16





